Mr. Justice Jones
concurring. I limit my concurrence in this case to the result only, because I do not approve wholly the grounds upon which the first exception is over.ruled. This exception seems to be overruled in a measure on the ground that Norris v. Clinkscales, 47 S. C., 517, announces a rule of law, that it is not a violation of art. V., sec. 26, of the Constitution, for a Circuit Judge, in charging a jury, “to repeat the testimony as to undisputed facts or admitted facts, or state their legal effect, or point out the different conclusions which might be drawn from them, or the inquiries they would naturally give rise to.” I concurred in the result only, in Norris v. Clinkscales, mainly because of this very language, which I thought, and still think, was not only unnecessary to the decision of that case, but was unsound. In almost every case before a jury there are admitted or undisputed facts, and the real contention very often is as to the proper inference or conclusion of fact to be deduced from undisputed facts, and it seems to me it would invade the province of the jury and violate the constitutional inhibition against charging juries “in respect to matters of fact,” for a judge to charge a jury in respect to undisputed facts, pointing out the different conclusions which may be drawm from them, or the inquiries they would naturally give rise to. What inference of fact may be deduced from an undisputed fact, is a matter of fact, and is often the only fact in controversy. The cases which seem to support the language used in Norris v. Clinkscales were cases under the Constitution of 1868, and may all be explained by giving' attention to the fact that, under that Constitution, judges were allowed to “state the *306testimony.” It is unnecessary in this case to say more on this point. I merely wished not to be committed to an in-dorsement of the doctrine alleged to be announced in the language quoted from Norris v. Clinkscales. Mr. Justice Gary did not sit in that case, and concurs merely in the result in this case, and I feel assured that a majority of this Court are not now prepared to indorse the language of Norris v. Clinkscales, quoted. That matter must be regarded as still open.
.Notwithstanding this, however, the first exception is properly overruled. The contention of the State in this case was that Aughtry murdered Oliver because of his lust for Oliver’s wife. The defense was that Oliver was murdered for purpose of robbery by some one else than Aughtry, and sought to establish an alibi for Aughtry. It was manifest, therefore, that the language of the Circuit Judge complained of could not have been in the slightest degree prejudicial or harmful to the defendant, could not be regarded in any way as a charge in respect to matters of fact, but was merely a statement of the admission of counsel for defendant, tending to limit the issues of fact before the jury.